By the Court.
Section 972 of the General Code, which is a part of the mining act passed by the General Assembly April 5, 1910 (101 O. L., 52), specifically provides a remedy in favor of the widow and lineal heirs of a person whose life has been lost by reason of the violation, willful neglect or failure of any owner, lessee or agent of a mine to comply with the provisions of that act.
The remedy provided by this section is exclusive, and the personal representative of the deceased cannot bring an action for the benefit of the next of kin under the provisions of Section 10770 and Section 10772, where his right to do so is timely challenged, but the action must be brought in the name of the widow and lineal heirs in their own right and for their own benefit.

Judgment affirmed.

Shauck, C. J., Donahue, Newman and Wilkin, JJ., concur. •